Citation Nr: 0332835	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 221	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  

The veteran's representative has raised the additional issue 
of entitlement to service connection for depression secondary 
to the veteran's service-connected low back disability.  This 
issue has not been developed or certified for review on 
appeal and is not inextricably intertwined with the issue of 
entitlement to a total rating based on individual 
unemployability, as decided herein.  Accordingly, the matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect for lumbosacral strain 
with degenerative disk disease, status post diskectomy, rated 
60 percent disabling since June 1996; and for scars of the 
face, neck, right hand, left hand, and left knee, rated 
noncompensable.  

2.  The veteran has the equivalent of a high school education 
and has occupational experience in construction.  

3.  The service-connected low back disability renders the 
veteran unable to obtain or retain a substantially gainful 
occupation.  




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 C.F.R. §§ 3.340, 4.16(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - the VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable in the present case 
because the veteran's claim for a total rating based on 
individual unemployability was filed after November 9, 2000.  
See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or evidence 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA also requires 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) 
(codified at 38 U.S.C.A. § 5103A).  

In the present case, the RO has not notified the veteran of 
the provisions of the new law.  However, a full discussion of 
the extent of VA compliance with the VCAA is unnecessary in 
light of the decision herein, which is favorable to the 
veteran.  



Factual Background 

Service connection was granted for lumbosacral strain in 
December 1971 and a 10 percent schedular rating was assigned.  
The rating was later increased to 20 percent from November 
1973 and from 40 percent from October 1998.  In December 1997 
the RO enlarged the grant of service connection to include 
degenerative disk disease of the lumbosacral spine, status 
post diskectomy, and assigned an increased rating of 60 
percent from June 1996.  Service connection is also in effect 
for scars of the face, neck, right hand, left hand, and left 
knee which are rated noncompensably disabling.  

VA medical records show that the veteran underwent surgery 
for his service-connected back disability in April 1995 
consisting of a decompressive lumbar laminectomy of L4-L5 and 
a right L4-L5 and S1 foramenotomy.  

The veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities was 
received in December 2000.  Information received in 
connection therewith shows that the veteran has the 
equivalent of a high school education and has work experience 
in construction.  The year of his last full-time employment 
is reported variously as 1981 or 1986.  

At a VA examination performed in May 2001 the veteran 
reported that he had originally been injured in service when 
struck by a fire hose.  He currently had severe constant pain 
with limitation of the range of motion and severe restriction 
of activity.  The pain was exacerbated by overusage and was 
not relieved by multiple medications.  Examination of the 
lumbosacral spine, including X-ray findings, was 
characterized as severely abnormal.  The veteran was 
characterized as severely disabled, barely able to walk and 
unable to stand up straight.  His activities were severely 
limited.  The diagnosis was severe degenerative lumbar disk 
disease with severe degenerative arthritic changes of the 
lumbar spine, status post diskectomy.  In an addendum to the 
report, the examiner stated that the veteran was totally 
disabled and unable to work due to severe spinal column 
degenerative changes.  

Evidence submitted in support of the claim includes an 
October 2001 statement from a private physician, J. Heneisen, 
M.D., who stated that the veteran has chronic pain due to 
cervical and lumbar spine disabilities and takes high doses 
of Morphine and Valium.  He characterized the veteran as 
unemployable due to pain, pain medications and depression.  

In an October 2001 statement, a VA physician related that the 
veteran had had surgery to alleviate pain in the back and 
neck.  The veteran was in constant pain, had to be on 
painkillers all the time, and was completely disabled and 
unemployable due to uncontrollable pain.  

Legal Criteria

A total rating based on individual unemployability is 
assigned when the evidence shows that service-connected 
disabilities preclude a veteran from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience.  See 38 U.S.C.A. §§ 1155; 38 C.F.R. 
3.340, 3.341, and 4.16(a) (2003).  There must be impairment 
of such degree that it is impossible for the average person 
with such disabilities to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  The 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities. See §§ 3.341, 4.16, 4.19 (2003); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  For the purposes of 
38 C.F.R. 4.16(a), marginal employment shall not be 
considered substantially gainful employment.  "Marginal 
employment" generally shall be deemed to exist when the 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
Census, as the poverty threshold for one person.  

Before a question of individual unemployability can be 
addressed, the claimant must satisfy the schedular criteria 
set forth in 38 C.F.R. § 4.16(a) (2003).  Those criteria are 
met when one disability is ratable at 60 percent or more, or 
when two or more disabilities are ratable at 40 percent or 
more, with sufficient additional evidence to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability for the purpose of meeting the 
60 percent requirement.  

Legal analysis  

In the present case, the veteran has established entitlement 
to a 60 percent rating for a disability due to an injury in 
service and clearly he meets the schedular requirements for 
an individual unemployability rating.  

In addition to the lumbosacral strain with degenerative disk 
disease, the veteran's service-connected disabilities include 
multiple scars that are jointly rated as noncompensably 
disabling.  Since the scars are not shown to contribute to 
his occupational impairment, his entitlement to an individual 
unemployability rating must be based on the disability 
associated with the low back disability alone.  

The record contains uncontradicted private and VA medical 
evidence that despite surgery and treatment with multiple 
medications, the veteran is totally disabled and unemployable 
due to severe degenerative disk disease of the spinal column.  
Only the lumbar segment of the spine is service connected, 
and the veteran also has severe nonservice-connected 
disabilities that contribute to his inability to work, 
including a seizure disorder and variously-diagnosed 
psychiatric disorders.  However, the disabling effects of the 
nonservice-connected disabilities are irrelevant to the 
determination as to entitlement to a total rating based on 
individual unemployability.  The dispositive question is 
whether the service-connected low back disability alone 
renders the veteran unemployable.  

As to this point, the critical item of evidence is the May 
2001 VA examination report which, unlike the reports from the 
VA physician and the veteran's private physician, focuses on 
the disabling manifestations of the lumbosacral spine.  The 
report is replete with characterizations of the disability as 
severe and convincingly shows the extent of functional 
impairment due to the low back alone.  The veteran is 
described as barely able to walk, unable to stand up straight 
and severely limited in his activity by  pain, weakness and 
fatigue.  Although the examiner's ultimate comments as to 
unemployability appear to take in the neck as well as the low 
back, the findings referring to the low back only are fully 
consistent with the finding as to unemployability, especially 
in the context of the work history involving strenuous jobs.  
It is also relevant that there is no contrary evidence or 
medical opinion.  The Board may not reject a claim for an 
individual unemployability rating without producing evidence, 
as distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income that is 
other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1994).  

Accordingly, the Board finds the evidence is at least in 
relative equipoise as to whether the veteran's service-
connected low back disability alone renders the veteran 
incapable of obtaining or maintaining gainful employment 
consistent with his education and occupational experience, 
without regard to his age or the disabling effects of 
nonservice-connected disabilities.  Where the positive and 
negative evidence is in relative equipoise, the benefit of 
the doubt doctrine applies and the claim must be allowed.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
criteria governing the payment of monetary awards.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



